  Case 2:19-cr-00498-JS Document 25 Filed 03/24/20 Page 1 of 1 PageID #: 47

                          Law Office of
           Zachary Margulis-Ohnuma
                                         March 24, 2020

Via ECF

Hon. Joanna Seybert
100 Federal Plaza
Central Islip, NY 11722

      RE: U.S. v. Brian Mohr, 19 Cr. 498

Dear Judge Seybert:

  This office represents the defendant Brian Mohr in the above-
captioned case. I write to request that the status conference
scheduled for Tuesday, March 31, 2020 be adjourned approximately
90 days in light of the ongoing COVID-19 pandemic. The
government consents to this request.

  The parties respectfully request that the status conference be
adjourned to permit the parties additional time to exchange and
review discovery and to engage in potential plea negotiations,
as well as to accommodate current difficulties related to the
COVID-19 pandemic.

  Therefore, I respectfully request that the March 31, 2020
status conference be adjourned 90 days or any day thereafter
convenient to the Court. Mr. Mohr waives time under the Speedy
Trial Act, 18 U.S.C. § 3161(h)(7)(a), until the date of the next
conference.

 Thank you for your attention to this case.

                                         Very truly yours,

                                         Victoria Nicole Medley
                                         Victoria Nicole Medley



CC:   AUSA Paul Scotti (via ECF)




      260 Madison Avenue, 17th Floor • New York, NY 10016
               (212) 685-0999 • zach@zmolaw.com
                        www.zmolaw.com
